Reagan, District Judge,
concurring.
I concur with the majority opinion except for the conclusion that it would be inequitable to enforce the sanctions imposed upon the defendants.
Imposition of sanctions by a trial court after a contempt adjudication is an exercise of discretion that is reviewable only for an abuse of discretion. 17 C.J.S. Contempt § 124(5) (1963). In the case of Smolczyk v. Gaston, 147 Neb. 681, 686, 24 N.W.2d 862, 865-66 (1946), this court stated: “The trial court had the parties before him and had a better opportunity to judge the degree of willfulness and contumaciousness of the contempt than does this court. An examination of the record reveals ample evidence to sustain the action of the trial court. Unless an abuse of discretion is evident, offenses against the authority and dignity of a court must be left largely to the judgment of the court against which the offense was directed. Unless such a rule be followed, trial courts will be greatly handicapped in protecting the authority and dignity of the courts and in maintaining a public attitude of general obedience to law as announced by judicial pronouncement.”
No abuse of discretion exists in this case. I would modify the trial court’s order only to the extent the jail sentence of the defendant Henry Ditter would be suspended if he complied with the April 1, 1980, order within 90 days from the mandate of this court.